Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 28, 2020 has been entered.
Claims 1, 2, 6, 8, 9, 11, 13-16, 19, 21-23, 25, 28, and 30-43 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8, 9, 11, 13-16, 19, 21-23, 25, 28, and 30-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 25, and 37 each recite the broad recitation “the shaft having at least two stiffness sections” (claim 1 lines 2-3; claim 25 line 4, claim 37 lines 9-
Claims 2, 6, 8, 9, 11, 13-16, 19, 21-23, 28, 30-36, and 38-43 are rejected due to their dependency on claims 1, 25, and 37.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 8, 11, 13-16, 19, 21-23, 25, 28, 30-36, 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (US 6,106,540, hereinafter “White”) in view of Wang (US 6,648,024, hereinafter “Wang”) and DeLago (US 5,827,227, hereinafter “DeLago”).  Regarding claims 1, 25, 30, 33, and 34, White discloses the invention substantially as claimed including a dilator (20) comprising a shaft having a distal end and a proximal end, the shaft having a first stiffness section (flexible distal section), a second stiffness section (transition section), and third stiffness section (stiff proximal section) having different stiffness values (col 3, ll 15-29; see annotated Fig 4 below).    
[AltContent: textbox (Distal End)][AltContent: textbox (Proximal End)][AltContent: textbox (2nd stiffness section/transition)][AltContent: textbox (3rd stiffness section)][AltContent: textbox (1st stiffness section)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    168
    419
    media_image1.png
    Greyscale


	White teaches each stiffness section has a particular length, stiffness, and different blend of materials (first stiffness section comprises a relatively resilient flexible EVA copolymer 23, second stiffness section comprises a blend of an outer EVA copolymer 23 and an inner relatively stiff core 21 of high density polypropylene, and the third stiffness section comprises a different blend of less EVA copolymer formed by the thin outer layer 23 and more high density polypropylene formed by the core 21 – col 3, ll 15-30) thereby creating varying stiffness in the dilator becoming less rigid from the proximal to the distal end (col 3, ll 15-30).  A lumen (13) traverses the shaft from the proximal to the distal end (Fig 4; col 3, ll 5-7).  However, White fails to disclose the particular claimed material blends of the stiffness sections and that the stiffness sections are fused together.  In an alternate embodiment (Figs 1-2), White teaches the dilator (10) is fabricated from an elastomeric material with the cross-linking of the material increasing towards the distal end such that the stiffness sections are fused together to create varying stiffness of the dilator becoming less rigid from the proximal end to the distal end (col 3, ll 8-15).  Furthermore, Wang teaches a method of making variable stiffness tubes, including medical catheters (col 1, ll 16-23).  Wang teaches the tube may be formed of two materials (100, 101) 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify White such that the stiffness sections were fused together and formed of blends of materials optimized to create the desired stiffness sections, as taught by Wang, and wherein (1) the first stiffness section is made from a blend of approximately 0-95% of a polypropylene impact copolymer and approximately 5-100% of high performance elastomer (i.e. mostly high performance elastomer or EVA copolymer;  White - col 3, ll 15-30), (2) the second stiffness section is made from a blend of approximately 0-95% of a polypropylene impact copolymer and approximately 5-100% of high performance elastomer (blend of EVA copolymer and high density propylene; White - col 3, ll 15-30) and (3) the third stiffness section made from 0-95% of a polypropylene impact copolymer and approximately 5- 100% of high performance elastomer (blend of less EVA copolymer and more high density propylene White - col 3, ll 15-30) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).  It is noted the claimed material blends are broad enough that each stiffness section contains the same percent range of each polymer.



Regarding claims 2 and 25, the shaft of the dilator tapers at a point along the shaft to the distal end (Fig 4).
Regarding claims 6 and 28, the distal end of the shaft is shaped to allow for easier vessel selection (tapered shape capable of allowing for easier vessel selection – Fig 4).
Regarding claim 8, a majority of the shaft is stiff to allow support of the sheath as the sheath is advanced through the vasculature (Fig 4).
Regarding claims 11 and 13, White fails to disclose the claimed lengths of the stiffness sections.  However, White teaches the transition zone (or second stiffness section) no more than half the length of the dilator or no more than a quarter of the length of the dilator (col 1, ll 42-45).  Furthermore, the dilator is sized to reach the target vasculature from a femoral puncture (Figs 6A-C; col 3, ln 50 – col 4, ln 15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination such that the third stiffness Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04, IV).  Applicant has placed no criticality on the length of each claimed stiffness section and modifying the combination to have the claimed stiffness section lengths would not have adversely affected the function of the dilator.   
Regarding claims 14-16, the dilator is capable of being used to access vasculature beyond an aortic arch from a femoral access point, is capable of being used to access a lower extremity on a patient by extending downward from a femoral access point or extending above the femoral access point around an iliac arch of the patient and down an opposite leg, and is capable of being used to assist in angioplasty or stenting procedures (col 3, ln 50 – col 4, ln 25).
Regarding claim 19, the shaft has a softest section at the distal end (flexible distal section) and transitions to a stiffest section at the proximal end (stiff proximal section) (see annotated Fig 4 above; col 3, ll 15-29).
Regarding claim 21, the stiffness sections (Fig 4) have different material grades (evidenced by the flexibility of the distal section and the stiffness of the proximal section).

	Regarding claim 35, White discloses the guide wire is an Amplatz extra stiff (AES) guidewire (col 3, ll 66-67).  The Examiner is taking Official Notice that it is old and well known in the art an Amplatz extra stiff (AES) guidewire is made of stainless steel.  Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guidewire of White to comprise stainless steel or nitinol wire, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, White teaches the guidewire is 0.035” diameter (col 3, ll 66-67) and fails to teach other sizes including a 0.038” diameter wire.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination such that the guidewire was 0.038” diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art (a guidewire approximately the same diameter), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Alternatively, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04, IV).  Applicant has placed no criticality on the diameter of the guidewire and modifying the combination to have the claimed guidewire diameter would not have adversely affected the function of the sheath assembly.   
Regarding claim 36, White fails to disclose the claimed length of the sheath.  However, White teaches the sheath (31) is sized to reach the target vasculature from a femoral puncture (Figs 6A-C; col 3, ln 50 – col 4, ln 15).  Therefore, it would have been obvious to one of ordinary Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04, IV).  Applicant has placed no criticality on the length of the sheath and modifying the combination to have the claimed sheath length would not have adversely affected the function of the sheath assembly.   
	Regarding claims 41 and 42, the combination of White, Wang, and DeLago teaches each stiffness section consists of different blends of polymers and elastomers (White teaches the dilator consists of high density polypropylene and a relatively resiliently flexible EVA copolymer – col 3, ll 15-29 – with no other materials such as a reinforcing metal coil or braid).

Claims 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (US 6,106,540), Wang (US 6,648,024) and DeLago (US 5,827,227), as applied to claim 1 above, further in view of Roussigne et al. (US 5,630,801, hereinafter “Roussigne”).  White teaches a sheath (31) is disposed over the dilator (20) and the dilator is configured to be removed from the sheath (col 3, ll 31-36; col 4, ll 12-15).  However, White references a generic sheath and fails to disclose the sheath has a uniform and consistent rigidity.  It is old and well known in the art for guiding sheaths to have uniform and consistent rigidity, as evidenced by Roussigne teaching a sheath in the form of a hollow cylindrical tube having "constant axial rigidity" (col 4, lines 27-34).  Therefore, it would have been obvious to one of ordinary skill in the .

Claims 37-39 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. (US 6,106,540, hereinafter “White”) in view of Wang (US 6,648,024, hereinafter “Wang”), DeLago (US 5,827,227, hereinafter “DeLago”), and Nool et al. (US 2002/0072712, hereinafter “Nool”).  Regarding claim 37, White discloses the invention substantially as claimed including a method of using a sheath assembly (Figs 6A-6C), the method comprising the steps of: 
	accessing a desired blood vessel and feeding a guide wire (32) into the desired blood vessel (col 3, ln 50 – col 4, ln 2);
	placing a dilator (20) that is generally coaxially disposed within a sheath (31) over the guide wire (col 4, ll 3-11), 
	advancing the guide wire, followed by the dilator, followed by the sheath through a vasculature to a specific point (col 4, ll 3-113); 
	removing the dilator when the specific point is reached (col 4, ll 12-15); and
	performing a procedure at the specific point using tools that are advanced through the sheath (col 4, ll 16-18), the sheath (31) configured to be advanced along the guidewire (32) positioned within said lumen of the dilator (20) so as to gain entry into the patient's blood vessel (Fig 6B; col 4, ll 3-18), wherein the dilator (20) is insertable into a small opening and wherein advancement of the dilator and sheath gradually increases the size of the opening, such that the opening may accommodate a diameter of the sheath and subsequently inserted instruments (White discloses making an incision in a femoral artery using the Seldinger technique, inserting the guidewire, and subsequently inserting the dilator and sheath – col 3, ln 50 – col 4, ln 15.  It is obvious the dilator gradually increases the size of the opening in the femoral artery since the 
	White discloses the dilator (20) has a shaft having a distal end and a proximal end, the shaft having a first stiffness section (flexible distal section), a second stiffness section (transition section), and third stiffness section (stiff proximal section) having different stiffness values (col 3, ll 15-29; see annotated Fig 4 below).    
[AltContent: textbox (Distal End)][AltContent: textbox (Proximal End)][AltContent: textbox (2nd stiffness section/transition)][AltContent: textbox (3rd stiffness section)][AltContent: textbox (1st stiffness section)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    168
    419
    media_image1.png
    Greyscale


	White teaches each stiffness section of the dilator has a particular length, stiffness, and different blend of materials (first stiffness section comprises a relatively resilient flexible EVA copolymer 23, second stiffness section comprises a blend of an outer EVA copolymer 23 and an inner relatively stiff core 21 of high density polypropylene, and the third stiffness section comprises a different blend of less EVA copolymer formed by the thin outer layer 23 and more high density polypropylene formed by the core 21 – col 3, ll 15-30) thereby creating varying stiffness in the dilator becoming less rigid from the proximal to the distal end (col 3, ll 15-30).  A lumen (13) traverses the shaft from the proximal to the distal end (Fig 4; col 3, ll 5-7).  However, White fails to disclose the particular claimed material blends of the stiffness sections and that the stiffness sections are fused together.  In an alternate embodiment (Figs 1-2), White teaches the dilator (10) is fabricated from an elastomeric material with the cross-linking of the material increasing towards the distal end such that the stiffness sections are fused together to create varying stiffness of the dilator becoming less rigid from the proximal end to the distal end (col 3, 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify White such that the stiffness sections were fused together and formed of blends of materials optimized to create the desired stiffness sections, as taught by Wang, and wherein (1) the first stiffness section is made from a blend of approximately 0-95% of a polypropylene impact copolymer and approximately 5-100% of high performance elastomer (i.e. mostly high performance elastomer or EVA copolymer;  White - col 3, ll 15-30), (2) the second stiffness section is made from a blend of approximately 0-95% of a polypropylene impact copolymer and approximately 5-100% of high performance elastomer (blend of EVA copolymer and high density propylene; White - col 3, ll 15-30) and (3) the third stiffness section made from 0-95% of a polypropylene impact copolymer and approximately 5- 100% of high performance elastomer (blend of less EVA copolymer and more high density propylene White - col 3, ll 15-30) as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).  It is noted the claimed material blends are broad enough that each stiffness section contains the same percent range of each polymer.

	Furthermore, White fails to disclose the step of accessing a desired blood vessel and feeding the guide wire into the desired blood vessel (¶0047) comprises using a needle to gain entry to the blood vessel.  Nool discloses an introducer and sheath assembly for introduction into the vasculature and teaches: 
“Vascular access may include a femoral approach, a brachial approach or a radial approach. A commonly adopted procedure for intravascular surgery through a femoral approach typically involves the following steps: (a) identifying the femoral artery and administrating local anesthetic to the patient; (b) inserting a needle into the femoral artery (or an appropriate peripheral blood vessel) and waiting for blood to flow out through the needle; (c) introducing a guidewire into the blood vessel through the needle and then removing the needle leaving the guidewire in place within the blood vessel; (d) tracking an arterial (percutaneous) sheath and dilator over the guidewire into the blood vessel, so that the distal end of the arterial sheath enters the vessel; (e) removing the dilator and the guidewire leaving the arterial sheath in place” (¶0007)

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of White such that the step of inserting the guidewire comprised first inserting a needle to puncture skin and gain entry into the desired blood vessel, 
Regarding claims 38 and 39, White discloses the dilator is used to access vasculature from a femoral access point (col 3, ll 54-60), but fails to disclose the method comprises accessing vasculature beyond an aortic arch, accessing a lower extremity on a patient by extending downward from a femoral access point, or extending above the access point around an iliac arch of the patient and down the opposite leg.  The Examiner is taking Official Notice that it is old and well known in the art to use dilators to access vasculature beyond an aortic arch and to access a lower extremity downward from a femoral access point.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the dilator was used to access vasculature beyond an aortic arch or such that the dilator was used to access a lower extremity on a patient by extending downward from a femoral access point or extending above the access point around an iliac arch of the patient and down an opposite leg, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  (It is noted Applicant did not traverse the assertion of official notice in the response filed February 8, 2016 and thus the statement that it is old and well known in the art to use dilators in a lower extremity downward from a femoral access point is taken to be admitted prior art.)
	Regarding claim 43, the combination of White, Wang, DeLago and Nool teaches each stiffness section consists of different blends of polymers and elastomers (White teaches the dilator consists of high density polypropylene and a relatively resiliently flexible EVA copolymer – col 3, ll 15-29 – with no other materials such as a reinforcing metal coil or braid).

Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (US 6,106,540) in view of Wang (US 6,648,024), DeLago (US 5,827,227), and Nool (US 2002/0072712), as applied to claim 37 above, further in view of Roussigne et al. (US 5,630,801, hereinafter “Roussigne”).  White, Wang, DeLago, and Nool disclose the invention substantially as claimed, as shown above.  White teaches the sheath (31) is disposed over the dilator (20) and the dilator is configured to be removed from the sheath (col 3, ll 31-36; col 4, ll 12-15).  However, White references a generic sheath and fails to disclose the sheath has a uniform and consistent rigidity.  It is old and well known in the art for guiding sheaths to have uniform and consistent rigidity, as evidenced by Roussigne teaching a sheath in the form of a hollow cylindrical tube having "constant axial rigidity" (col 4, lines 27-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination such that the sheath had a uniform and consistent rigidity since such a sheath would have been readily available and commonly used in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6, 8, 9, 11, 13-16, 19, 21-23, 25, 28, and 30-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771